WOODLEY, Judge.
The conviction is for possession of whisky for the purpose óf salé in a dry arpa, the jury having assesséd a fine of $100.
*504The statement of facts shows that two deputy sheriffs found five half-pint bottles of whisky in appellant’s car, they having searched the car with appellant’s permission in the city of Tyler.
Appellant testified admitting his possession of the whisky, but contending that he had no intention of selling it.
Nowhere in the record do we find any proof of the dry status of Tyler or of Smith County.
In the absence of this proof the evidence is insufficient to sustain the conviction.
The judgment is reversed and the cause remanded.